Appeal by the defendant from a judgment of the County Court, Orange County (King, J.), rendered June 1, 1988, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea allocution was insufficient is without merit. There was an extremely detailed plea allocution which amply satisfied the requirements of People v Harris (61 NY2d 9). The defendant’s ineffective assistance of counsel claim is without merit (see, People v Modica, 64 NY2d 828; People v Baldi, 54 NY2d 137; People v McZorn, 121 AD2d 473). The record reflects that the defendant was amply apprised of his rights and the consequences of his plea and manifested an understanding of the nature and consequences of that plea.
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.